Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 6/10/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, 16-20, 24-26, 31-36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupinen et al. (US PG pub. 2020/0316034A1) in view of Kasper et al. (US PG Pub. 2014/0315942A1) and Dor et al. (US PG pub. 2009/0074786A1).
Kaupinen et al. discloses topical anhydrous gel composition used e.g. to treat skin disorders, comprises rapamycin, solvent i.e. diisopropyl adipate, glycerol, polyethylene glycol and isopropyl alcohol, gelling agent, antioxidant, and optionally additional excipient, see title. Kaupinen teaches topical anhydrous gel composition, 

Kasper teaches transdermal delivery of rapamycin comprising rapamycin and water along with solvent and thickening agent, see abstract.
Dor et al. teaches a method of treating macular edema in a human subject, by administering rapamycin, see claim 1. Dor et al. teach wherein rapamycin formulation is a solution of rapamycin dissolved in a solvent system comprising polyethylene glycol. The rapamycin formulation comprises a suspension of particles of rapamycin, see claims 4-7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized rapamycin particles suspended in an aqueous phase and mixed the aqueous phase with the solvent system comprising thickening agent of Kaupinen et al. One of ordinary skill would have been motivated to do so because Kaupinen teaches gel forms of the compositions can be formed by the entrapment of large amounts of aqueous or aqueous-alcoholic liquids in a network of polymers or of colloidal solid particles. Such polymers or colloids (gelling or thickening agents) are typically present at concentrations of less than 10% w/w and include carboxymethyl cellulose, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, methyl cellulose, see [0053]. The expected result would have been entrapment of rapamycin suspended in an aqueous phase by thickening agents such as hydroxyethylcellulose. Regarding the stability of rapamycin against the chemical degradation and physical stability, since the prior art makes the claimed gel composition obvious, the property would necessarily be present in the formulation.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupinen et al. (US PG pub. 2020/0316034A1) in view of Kasper et al. (US PG Pub. 2014/0315942A1) and  Dor et al. (US PG pub. 2009/0074786A1) and further  in view of Hebert et al. (WO 2018/031789A1, presented in IDS).
 Kaupinen et al do not teach use of BHA and ceteareth 20. 
Hebert et al. discloses topical rapamycin compositions in form of a cream which has a carrier comprising purified water, white petrolatum, sorbitol solution, cetearyl alcohol, propylene glycol (solvent), ceteareth-20 (gelling agent), simethicone, glyceryl monostearate, polyethylene glycol monostearate, sorbic acid (buffer), and butylated hydroxy toluene (BHT, antioxidant) and which may further comprise an antimicrobial agent, a buffering agent, a surfactant, etc., see abstract, claims 1 and 6-7, 11-12. Hebert teaches a composition comprising rapamycin for skin conditions such as angiofibromas, see abstract. Hebert teaches the amount of rapamycin from 0.1% to 5% by weight or from about 2.5 or 3% to 5%, see claims 1 and 6-7, 13-14.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized BHT as antioxidant and further use ceteareth-20 as gelling agents into the topical formulation of Kaupinen et al. as taught by Hebert et al. One of ordinary skill would have been motivated to do because of its intended antioxidant and gelling properties since both the references teach topical formulation. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupinen et al. (US PG pub. 2020/0316034A1) in view of Kasper et al. (US PG Pub. 2014/0315942A1) and Dor et al. (US PG pub. 2009/0074786A1) and further in view of Rothberg et al. (US PG pub. 2016/0235668).
	The reference does not teach the particle size of rapamycin.
Rothberg et al. teaches a pharmaceutical dry powder composition for pulmonary delivery comprising microparticles of a drug in an amount of 0.1 to 2% (w/w) based upon total weight of the composition, the particles of drug having a mean diameter of from 1 to 5 microns, particles of a carrier, and one or more optional excipients, wherein the drug is sirolimus (which is rapamycin), see claim 1 and [0029]. The drug disclosed is rapamycin, see title and abstract. It would have been obvious to one of ordinary skill to have utilized rapamycin in a micronized form into the topical formulation of Kaupinen et al. since the reference teaches the known and useful particulate formulation comprising rapamycin for skin delivery.
Claims 13-15, 30 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kaupinen et al. (US PG pub. 2020/0316034A1) in view of Kasper et al. (US PG Pub. 2014/0315942A1) and Dor et al. (US PG pub. 2009/0074786A1) and further in view of Lulla et al. (US PG pub. 2013/0315998A1).
The reference discussed above does not teach use of polysorbate 80 as a surfactant and epoxy-coated package.
Lulla et al. discloses topical formulation which can be in a dispenser to prevent corrosion such as epoxy-coated cans and wherein the topical formulation can comprise surfactants such as polysorbate 80 for mucosal delivery, see title, abstract, [0092] and 
Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments. It appears that the word ‘preferably” was inadvertently left undeleted from claim 4 since applicants have deleted “preferably” from rest of the claims that invoked indefiniteness in response to the non-final office action. The examiner suggests deleting “preferably” from claim 4.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612